JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant, which contains requests for appointment of counsel and in-junctive relief. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
*76ORDERED that the request for appointment of counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed August 8, 2011, be affirmed. The district court properly dismissed the complaint to the extent it sought review of the denial of appellant’s administrative tort claim. The tort claim did not identify any “negligent or wrongful act or omission of any employee of the Government while acting within the scope of his office or employment.” 28 U.S.C. § 2675(a). The district court properly concluded that appellant’s claims against the remaining ap-pellees are barred by res judicata, because appellant raises issues in the instant case that were or could have been raised in his previous action. See Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980) (“Under res judicata, a final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action.”); Smalls v. United States, 471 F.3d 186, 192 (D.C.Cir.2006). It is
FURTHER ORDERED that the request for injunctive relief be dismissed as moot.
Pursuant, to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.